No. 11-1186 – American States Insurance Company v. Barbara Surbaugh, Administrator
             of the Estate of Gerald Kirchner
                                                                           FILED
                                                                         February 6, 2013

                                                                       released at 3:00 p.m.

                                                                     RORY L. PERRY II, CLERK

                                                                   SUPREME COURT OF APPEALS

                                                                        OF WEST VIRGINIA


Justice Ketchum, concurring:

             I agree with the majority opinion’s conclusion: an insured cannot escape the

effect of exclusions in an insurance policy due to failure to read the policy, when the

exclusions are clear, unambiguous and conspicuous.

             The majority opinion spent a great deal of time clearing up inconsistent,

ambiguous dicta in many of our older cases. I believe we should have overruled these

cases outright, and simply started over with a new bright-line syllabus reflecting the

majority opinion’s ultimate conclusion set forth above.